Citation Nr: 0922197	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome. 

4.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disorder.  

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss, to include on an extraschedular 
basis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1979 to May 2001.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Waco 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for diabetes 
mellitus and the question of the Veteran's entitlement to a 
compensable disability rating for his bilateral hearing loss 
based on extraschedular considerations are being addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
limitation of flexion to 115 degrees and by full extension; 
instability and/or ankylosis are not shown.

2.  The Veteran's left knee disability is manifested by 
limitation of flexion to 115 degrees and by full extension; 
instability and/or ankylosis are not shown.

3.  The Veteran's cervical spine disability is manifested by 
cervical strain, pain, limitation of motion, and painful 
motion; however, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes have not been shown. 

4.  The Veteran's hearing acuity was not worse than Level I 
in either ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 (2008).

2.  A rating in excess of 10 percent for left knee 
patellofemoral pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 (2008).

3.  A rating in excess of 10 percent for a cervical spine 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2008).

4.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 for bilateral knee disorders 
(initially adjudicated in May 2006) and in October 2006 for 
hearing loss (initially adjudicated in January 2007).  Post 
adjudication letters dated in October 2006 and June 2008 
readdressed the previously mentioned issues as well as the 
cervical spine disorders.  The letters notified the veteran 
of 1) of the information and medical or lay evidence required 
to substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  
 
The initial notice provided to the appellant did not 
specifically comply with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, subsequent duty-to-
assist letters were sent to the veteran after the initial 
adjudication.  October 2006 and June 2008 letters, in 
particular, provided notice of how disability ratings were 
assigned.  An April 2007 statement of the case (SOC) and June 
2008 letter included the specific rating criteria for 
cervical spine, hearing loss, and knee disorders.  The June 
2008 letter and July 2008 supplemental statement of the case 
(SSOC) specifically notified the appellant of the holding in 
Vazquez-Flores, supra.  After complying notice was provided, 
the claims were readjudicated by July and December 2008 
SSOC's.

Any notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  In 
June 2008 correspondence, the Veteran indicated that he had 
no further evidence to submit.  

VA has obtained service treatment records and post service 
treatment records, assisted the veteran in obtaining 
evidence, and afforded the veteran with appropriate and 
adequate VA examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).




A.  Bilateral Knees

Since there is no specific Code for patellofemoral pain 
syndrome, the disability must be rated by analogy, and the 
Board must consider all potentially applicable diagnostic 
codes.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Here on April 2005 VA examination, the ranges of motion of 
the knees were from 0 to 130 degrees, bilaterally.  There was 
some medial tenderness, moderate crepitus with flexion and 
manipulation of the patella.  There was no fluid and no 
laxity.  The impression was chondromalacia of the knees, left 
more than the right, moderate symptoms, minimal disability 
with progression.  The Veteran's complaints were those of 
knee pain.  He used braces on both knees while exercising.  
He reported that occasionally he would get swelling of the 
knee and rarely the knee gave away on him.  The knee was 
aggravated by standing for 10 minutes, by walking half a 
block, by going up and down the stairs, and by lifting over 
30 pounds in weight.  The examiner noted that the effects on 
his occupation and daily activities were as previously 
stated.  The joints were not painful on motion, there was no 
additional limitation with repetitive use, there was no 
additional limitation with flare-up, and there was no 
instability of either knee.  There was no weakness, fatigue, 
or incoordination.  

On December 2006 VA examination, the Veteran reported that 
his knees bothered him when he did a lot of walking, 
climbing, climbing stairs, squatting type activities, or even 
if he kept them flexed for a long time.  He used a soft brace 
with a patella centering effect when he was more active or 
had more pain than usual.  After leaving service, he worked 
in security and recruiting and was now working in program 
support work at the Dallas VA Medical Center (VAMC).  He 
indicated that his knees did not affect his job much because 
he could get up and move around or sit down when necessary.  
In regards to day to day activities, he stated that the pain 
never went away completely.  The right knee seemed to lock up 
and was relieved by moving it around.  He exercised by 
walking and by lifting weights.  He wore a brace when he was 
more active and had some increase of his pain.  It was a soft 
brace with a patella centering effect, anteriorly.  He had 
flare-ups if he walked longer than 15 minutes or did a deep 
knee bending activity.  Physical examination revealed that, 
bilaterally, there was good alignment in the knees.  Movement 
was from 0 to 135 degrees.  He had pain at full flexion.  The 
collateral and cruciate ligaments and the patella were 
stable.  When tested against resistance, he had powerful 
quadriceps contractions.  Repeated extension did not cause 
any further loss of movement.  When extending against 
resistance, he had severe crepitus in both the right and left 
knees that was best felt with the hand on the patella.  There 
was no swelling of the knees at this time.  X-rays were 
completed.  The diagnosis was bilateral patellofemoral pain 
syndrome with chondromalacia of the bilateral knees and early 
medial and lateral compartment degeneration.  The examiner 
commented that he believed that the Veteran had more of a 
problem than his nearly full range of motion suggested.  He 
had no incoordination or weakened movements, or additional 
limitation following repeated movement.  The examiner 
believed that the pain had an effect equivalent to reducing 
the arc of the movement another 25 degrees in each knee.  

On December 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported that pain in his 
knee was 7 out of 10; stiffness was severe in the mornings; 
and swelling was intermittent.  No crutches, braces, cane, 
corrective shoes, etc. were needed.  There was no surgery on 
the knees.  There were no episodes of dislocation, or 
recurrent subluxation.  The Veteran was employed as a 
teacher, which he was able to manage his schedule and 
activities of daily living and was self-sufficient.  In the 
bilateral knees, there was predominant tenderness in the 
medial patellofemoral borders.  Lachman and McMurray tests 
were negative.  There was patellar grinding.  Extension was 0 
degrees; flexion was to 115 degrees with pain at the end of 
ranges.  There was no evidence of pain, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  Guarding of movement was shown with repetitive 
use.  There was no change in the range of motion and there 
was minimal guarding with movement.  Ankylosis was not 
present.  The diagnosis was moderate bilateral patellofemoral 
pain syndrome.  X-rays were normal.  It was indicated that 
there was no additional limitation due to repetitive use due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  

On close review of the entire record the Board found no 
distinct period during which the criteria for the next higher 
(20 percent) rating were met.  See Hart, supra.

Inasmuch as there was no instability found on the VA 
examinations or in any treatment records, rating the 
disability under the Code 5257 criteria for knee disability 
manifested by subluxation or instability would not 
inappropriate.  38 C.F.R. § 4.71a, Code 5257.  While it was 
noted that the Veteran sometimes used a brace for his knees, 
no examination found instability that required use of a 
brace.  There is no competent evidence (clinical findings) of 
record to the contrary, that is, showing that the Veteran 
does have knee instability/subluxation.  Although, on April 
2005 VA examination, he reported to the VA examiner that his 
knees rarely gave way, that examiner specifically found there 
was no instability of either knee.  Also, on December 2008 VA 
examination, there were no episodes of dislocation, or 
recurrent subluxation.  Lachman and McMurray tests were 
negative.  

While the Veteran is competent to establish presence of 
symptoms capable of lay observation, because he is a 
layperson, his opinion regarding the presence or absence of a 
clinical finding must be found less probative in the matter 
than the clinical observation of a medical professional.  
Consequently, a compensable rating under Code 5257 would not 
be appropriate here.

Right knee and left flexion is not shown to have been limited 
to less than 115 degrees.  Consequently, a higher rating 
under Code 5260 is not warranted.  And inasmuch as right knee 
extension has always been reported as full, a separate 
compensable rating under Code 5261 is not warranted.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45,  Deluca v. Brown, 8 Vet. 
App. 202 (1995).  And while the Veteran has reported during 
VA examinations about the effects of the knee disabilities on 
his occupation and leisure activities, he has not indicated 
that there is marked interference with employability or that 
the right or left knee has required hospitalization or 
involved other factors of like gravity so as to warrant 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321.

In short, there is a preponderance of the evidence against a 
finding that the Veteran's service connected right knee or 
left knee disabilities warrant a rating in excess of 10 
percent under any applicable criteria.

B.  Cervical Spine Disorder

The RO has evaluated the Veteran's cervical spine disability 
as noncompensable (0 percent) pursuant to Diagnostic Code 
(DC) 5237, which governs ratings of cervical sprains.  
Additionally, the Board notes that a September 2005 rating 
decision granted service connection for residuals of 
acromioclavicular joint strain in the left shoulder, and 
assigned a 20 percent rating effective June 20, 2001.  This 
matter is not before the Board and symptoms affecting the 
left shoulder area have already been compensated for in the 
20 percent rating under Codes 5299-5201 (limitation of motion 
of the shoulder and arms).  

All diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 68 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008)).

According to the general rating formula, a 10 percent 
evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assignable for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate Code.  68 
Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Code5243 (2008).  For purposes 
of evaluations under Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Code 5243, Note (1) (2008).

Based on these criteria, the evidence establishes that the 
Veteran's cervical spine disability picture does not more 
nearly approximate the criteria for a higher evaluation.

On March 2006 VA examination, the Veteran reported that neck 
pain was 7 out of 10 in severity.  It was continuous pain 
that did not radiate.  He did not use any kind of assistive 
devices for his neck.  He used Ibuprofen 3-4 times a day for 
partial relief.  The neck was aggravated by lifting 10 pounds 
in weight, and by driving and turning his neck.  The neck was 
worse in the morning with pain and stiffness.  Physical 
examination revealed that his posture and gait were normal.  
The general inspection of the neck was normal.  The cervical 
curve was normal.  Forward flexion was to 35 degrees with 
pain that ended at 40 degrees.  The Veteran could extend the 
neck to 30 degrees with pain that ended at 35 degrees.  
Lateral movement to the right and left was to 70 degrees.  He 
could tilt his head to the right and left to 45 degrees.  
Cervical muscle tone was normal.  There was no tenderness of 
the cervical spine.  There was painful motion of the neck, 
but no fatigue, no weakness, no lack of endurance, and no 
incoordination.  Tendon reflexes above the elbow were 2/4 and 
at the wrist 1/4.  Sensation to pinprick in the arms was 
normal.  The grip of both hands was normal.  Lasegue's sign 
was negative.  The examiner summarized that the examination 
of the neck showed pain on motion, but there was no 
limitation during flare-ups.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination.  The 
impression was chronic cervical muscle sprain, with moderate 
subjective complaints, minimal physical abnormalities on 
examination, and minimal disability with no clinical 
progression.  A C-Spine series revealed no compressions.  
Discs were maintained.  The alignment was unremarkable and 
paraspinal soft tissues were within normal limits.  

VA North Texas Health Care System treatment records dated in 
2006 included a history of chronic neck pain and a physical 
examination in February 2006 that noted that the Veteran did 
not have any incapacitation due to abnormal movements.    

On December 2006 VA examination, the Veteran reported that 
his neck did not interfere with his job unless he sat for too 
long in front of the computer.  So far as day to day 
activities are concerned, the neck interfered some with his 
workouts as he avoided lifting heavy weights.  He did not 
participate in sports activities.  He could drive a vehicle 
okay.  He noticed that quick movements to the left tended to 
make his neck and trapezius hurt.  He pointed the trapezius 
muscle area.  X-rays of the cervical spine were normal.  The 
diagnosis was cervical strain with persistent symptoms.  The 
examiner noted that the Veteran had degenerative changes of 
the left anterior cruciate (AC) joint.  He was not tender 
over the AC joint and although it might be symptomatic at 
times, the examiner did not believe that this was part of the 
Veteran's neck pain problems.  The neck did not interfere 
with walking.  There was pain on motion, but no muscle spasm 
or weakness.  There was tenderness over the left trapezius.  
The Veteran was able to rotate his neck 80 degrees to the 
right and 60 degrees to the left.  He had 30 degrees of 
extension and 60 degrees of flexion.  He had pain at those 
limits.  The examiner noted that he did not identify any 
motor or sensory neurological deficit.  The Veteran did not 
have any incapacitating episodes.  Although there was pain on 
movement, there was no additional limitation following 
repeated movement.  The neck was not weakened and there was 
no incoordination.  He had flare-ups after a sudden quick 
movement to the left.  The examiner noted that he believed 
that the Veteran had more trouble than his fairly good motion 
indicated and estimated an additional 20 degrees loss of 
movement in the neck on the account of pain.  

On December 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported pain as 7 to 8 out 
of 10 of chronic duration and sharp in nature.  Flare-ups 
occurred with overhead activities and turning movements with 
the cervical spine.  There was no incapacitation.  The 
Veteran walked unaided and did not use a brace.  He did not 
have surgery on his neck.  He was employed as a teacher and 
was managing his work schedule.  He was unable to participate 
in recreation activities and his driving tolerance was 
diminished.  His posture was normal and his gait was guarded.  
Forward flexion of the cervical spine was to 35 degrees; 
extension was to 40 degrees; bilateral flexion was to 20 
degrees; and bilateral rotation was to 35 degrees with end 
range pain.  There was no pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive movement and no 
change in the range of motion.  There were no spasms and 
there was diffuse tenderness.  No abnormalities were reported 
during neurological examination.  The diagnosis was moderated 
cervical spine strain and normal c-spine series on x-rays.  
A review of the record shows that at no point throughout the 
appeal period was forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis to warrant the next higher rating under the General 
Rating Formula.  The Board notes that the 10 percent rating 
assigned contemplates the degree of limitation of motion 
accompanied by symptoms that cause pain.  Furthermore, the 
objective medical evidence indicated that repetitive motion 
testing did not result in instability, fatigue, lack of 
endurance, or lack of coordination.  See DeLuca, supra.  Even 
considering the examiner's estimation of an additional 20 
degrees loss of movement in the neck on the account of pain 
on December 2006 VA examination, only a 10 percent evaluation 
is warranted.  In this case, the Board finds that the 
10 percent currently assigned already contemplates the degree 
of functional loss demonstrated for the entire appeal period.  
Also, as intervertebral disc syndrome was not shown, the 
Veteran has not reported incapacitating episodes as defined 
by the rating criteria, and neurologic examinations in 
December 2006 and 2008 did not reveal any abnormalities, a 
rating under Diagnostic Code 5243 is not applicable.  

Accordingly, there is a preponderance of the evidence against 
assignment of an increased disability rating for the 
Veteran's service-connected cervical spine disorder.  There 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In this 
case, the Board finds no provision upon which to assign 
higher ratings for the Veteran's cervical spine disorder 
throughout the claims period.  See Hart.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
Veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the Veteran's disability level.  There is no 
evidence that the Veteran has been hospitalized for treatment 
of his cervical spine disorder during the appeal period.  
Neither does the record reflect marked interference with 
employment, meaning above and beyond that contemplated by his 
current 10 percent schedular rating.  See 38 C.F.R. § 4.1.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the Veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.

C.  Bilateral Hearing Loss

In July 2006, the Veteran requested to reopen a claim seeking 
service connection for bilateral hearing loss.  The Board 
notes that service connection for left ear hearing loss had 
previously been established.  A January 2007 rating decision 
continued to rate the Veteran's left ear hearing loss as 0 
percent disabling.  A July 2007 rating decision granted 
service connection for right ear hearing loss effective July 
11, 2006, and continued the noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  

On November 2006 VA audiological evaluation, puretone air 
conduction thresholds were 20, 30, 40, 45, and 40 in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 39.  The 
speech recognition score was 96 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 20, 40, 
50, 50, and 55 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 49 and the 
speech recognition score was 96 percent.  

On December 2008 VA audiological evaluation, puretone air 
conduction thresholds were 20, 30, 30, 30, and 25 in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 28.75.  The 
speech recognition score was 98 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 25, 30, 
35, 30, and 30 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 31.25 and 
the speech recognition score was 98 percent.  

Reviewing the reports of official audiometric studies, these 
studies did not at any time show hearing acuity worse than 
Level I in either ear.  Under Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  An 
exceptional pattern of hearing impairment (as defined in 38 
C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.

As no official audiometry shows a greater degree of hearing 
impairment throughout the appeal period, a compensable rating 
for bilateral ear hearing loss is not warranted.  See Hart, 
supra. 

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating, and any statements made by the Veteran describing an 
increased difficulty in hearing in "all situations" are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the assignment of a rating 
for hearing loss disability involves a "mechanical" process 
of comparing the results of audiometric studies to the 
numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).  Here, the 
application of such process results in the current 
noncompensable rating.  Based on the foregoing, a compensable 
rating for the Veteran's bilateral ear hearing loss is not 
warranted at any time during the appeal.  

The Board notes that The Court of Appeals for Veterans Claims 
(the Court) has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound- controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  It was also found that 
an audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

Based on the evidence and the application of the rating 
criteria, the Board finds that there is a preponderance of 
the evidence against the assignment of a compensable 
evaluation for the Veteran's service-connected bilateral ear 
hearing loss, and the appeal must be denied.



ORDER

A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied. 

A rating in excess of 10 percent for left knee patellofemoral 
pain syndrome is denied. 

A rating in excess of 10 percent for a cervical spine 
disorder is denied. 

A compensable rating evaluation for bilateral hearing loss is 
denied.


REMAND

The Board concludes the Veteran is entitled to a VA 
examination regarding diabetes mellitus.  In McLendon v. 
Nicholson, the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. 
20 Vet. App. 79, 81 (2006).

In this case, the evidence is insufficient to decide the 
service connection issue because there is no medical evidence 
regarding a possible nexus between the Veteran's elevated 
glucose levels in October 2001 (within a few months of his 
separation from service) and the diagnosis of diabetes 
mellitus early in 2005.  The Board notes that the Veteran and 
his representative submitted an article that indicated that 
impaired glucose intolerance was considered a risk factor for 
future diabetes.   

In addition, the audiologists who conducted the November 2006 
and December 2008 VA audio examinations did not elicit 
information on the functional effects caused by the bilateral 
hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court found that, in light of VA's Fast Letter 
No. 07-10 (April 24, 2007) audiologists must describe the 
effects on occupational functioning and daily activities so 
that it can be determined if an extraschedular evaluation may 
be assigned.  Once the VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran indicated that he had increased difficulty in 
"all situations" due to his hearing loss.  Accordingly, the 
evidence raises a question with regard to the current affect 
of the Veteran's hearing loss on his ability to function in 
his daily life.  The question has not been addressed by the 
RO.  In order to make an accurate assessment of the Veteran's 
entitlement to consideration of an extraschedular evaluation, 
it is necessary to have a medical opinion which addresses the 
effect his hearing loss on occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any increased 
blood glucose levels, and diabetes 
mellitus during and since his discharge 
from service.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified.

2.  The Veteran should be afforded a VA 
examination to obtain a medical opinion as 
to the etiology of his diabetes mellitus.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should review the service treatment 
records, October 2001 VA Outpatient 
treatment records reflecting that the 
Veteran had a blood glucose level elevated 
to 170, and subsequent post service 
treatment records.  The examiner should 
summarize the medical history.

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that diabetes mellitus was present 
during the Veteran's service or was 
present to a compensable degree, at least 
as likely as not, within one year 
following the Veteran's discharge in May 
2001.  All opinions expressed must be 
supported by complete rationale.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not." 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

3.  The Veteran should be scheduled for an 
audiological examination to determine the 
effect of his hearing loss on his 
occupational functioning and daily living, 
in accordance with VA Fast Letter No. 07-10 
(April 24, 2007).  The claims folder should 
be reviewed by the examiner and the 
examination report should note that review.  

4.  Thereafter, the RO should adjudicate 
the question of whether the evidence 
warrants referral of the claim to the 
appropriate department officials under 38 
C.F.R. § 3.321(b) for extraschedular 
consideration is warranted.  The Veteran 
should be notified of the determination.  

After the development requested above has 
been completed to the extent possible, 
again review the record, to include the 
question of whether the evidence warrants 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 3.321(b) for extraschedular 
consideration.  

If the benefits sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


